Citation Nr: 1723837	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable disability rating for arachnoiditis.

2. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left leg prior due to arachnoiditis to August 4, 2015, and in excess 20 percent thereafter.

3. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg prior due to arachnoiditis to August 4, 2015, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1958 to November 1968, including service in the Republic of Vietnam for which he earned the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals on appeal of a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted service connection for and assigned disability ratings of 0 percent (noncompensable) for arachnoiditis and 10 percent for radiculopathy in each leg.  A subsequent rating decision issued in June 2016 awarded increased disability ratings of 20 percent for the left leg and 40 percent for the right leg effective August 4, 2015.  The Veteran is presumed to be seeking the highest disability rating possible and has not indicated any inclination to discontinue his appeal.

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the electronic claims file.

This case was previously before the Board in November 2014 when it was remanded for an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1. The Veteran's arachnoiditis is manifested by radicular-type symptoms in both legs; bladder and bowel dysfunction as a result of arachnoiditis have not been demonstrated, and the Veteran's low back pain is accounted for in the rating for degenerative disc disease of the lumbar spine.

2. The evidence shows that the Veteran's radicular symptoms in his legs prior to October 9, 2009, were consistent with incomplete paralysis which was mild in nature, consisting mainly of pain, decreased sensation in one leg, and mild numbness, tingling, and weakness.

3. The evidence shows that as of October 9, 2009, the Veteran's radicular symptoms in his legs were consistent with incomplete paralysis which was moderate in nature, consisting of pain, decreased sensation, numbness and tingling, weakness, and diminished reflexes.

4. The evidence shows that as of August 4, 2015, the Veteran's radicular symptoms in his right leg were consistent with incomplete paralysis which was moderately severe in nature, with EMG test results showing abnormal findings and symptoms of absence of sensation and reflexes in addition to pain, weakness, numbness, and tingling. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for arachnoiditis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8019 (2016).

2. The criteria for an initial disability rating in excess of 10 percent for radiculopathy in each leg prior to October 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for a disability rating of 20 percent for radiculopathy in each leg as of October 9, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for a disability rating of 40 percent for radiculopathy in the right leg were met as of August 4, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§, 5103A and 38 C.F.R. § 3.159.  In this case, VA provided adequate notice in a letter sent to the Veteran in February 2007. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA. 

VA provided adequate examinations.  As discussed below, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The Veteran challenged the adequacy of the examinations he has received (see Correspondence, received 05/20/2009, p. 5) based on what he perceived as unfamiliarity with the specifics of arachnoiditis.  The Board, however, notes that the focus of this appeal is the severity of the symptoms manifested at the time of the examination, regardless of the practitioners' understanding of the causes or prognosis of the disability.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations regarding arachnoiditis with radiculopathy in both legs has been met 38 C.F.R. § 3.159 (c)(4).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings for the Veteran's radiculopathy, with his right and left legs each rated as 10 percent disabling prior to August 4, 2015, and 20 percent for the left and 40 percent for the right leg after that date.  After considering all of the evidence, the Board finds that adjustments to the assigned ratings are appropriate.

Arachnoiditis is a disability characterized by severe stinging and burning pain and neurologic problems.  (The following definition and list of symptoms is copied from an article in Spine Universe submitted by the Veteran.  See Correspondence, received 10/14/2008, p. 1.)  The predominant symptom of arachnoiditis is chronic and persistent pain in the lower back, lower limbs or, in severe cases, throughout the entire body.  Other symptoms may include: tingling, numbness, or weakness in the legs; bizarre sensations such as insects crawling on the skin or water trickling down the leg; severe shooting pain (which some liken to an electric shock sensation); muscle cramps, spasms, and uncontrollable twitching; and, bladder, bowel, and/or sexual dysfunction.  The rating code currently assigned to the Veteran's arachnoiditis is 8099-8019, meaning that the disability is not listed in the code but falls within the chronic diseases of the nervous system and is rated analogously using the criteria for meningitis.  The rating criteria under Diagnostic Code 8019 provides for a 100 percent disability rating for active febrile disease (meningitis) or a rating for residuals, with a 10 percent minimum rating.  38 C.F.R. § 4.124a.

The Veteran's arachnoiditis has caused his radiculopathy in both legs, which is the primary manifestation of that disability.  VA rates the disability of radiculopathy as a disease of the peripheral nerves and the severity of the disability is based on whether there is full or complete paralysis or incomplete paralysis and the level of incomplete paralysis.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  There are many nerves of the lower extremities (legs) which can potentially be affected by radiculopathy; in this instance, the Veteran's treatment records and the reports of VA examinations identify the affected nerve as the sciatic nerve.  (See C& P Exam, received 05/17/2016, p. 4.)

Incomplete paralysis of the sciatic nerve is rated under Diagnostic Code 8520.  Complete paralysis is characterized by the foot dangling and dropping, with no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost and is rated as 80 percent disabling.  38 C.F.R. § 4.124a.  Mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis as 20 percent disabling; moderately severe incomplete paralysis as 40 percent disabling; and severe incomplete paralysis with marked muscular atrophy as 60 percent disabling.  Id.  

An additional factor in assigning the proper ratings for arachnoiditis is the prohibition of pyramiding, that is, evaluating the same functional disability or same manifestation under multiple diagnostic codes.  38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377 (2009) (appropriate to evaluate two separate disorders with two separate causes together where there were no manifestations of one disorder that were not also manifestations of the other); Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are warranted for separate manifestations of a disability).  In this instance, the Board notes that the Veteran is also service-connected for degenerative disc disease of the lumbar spine, rated as 20 percent disabling, based on the Veteran's range of motion.  (See Rating Decision, received 07/18/2015, p. 3.)  As a result, any effects of back pain due to arachnoiditis on the Veteran's range of motion are already accounted for in that disability rating.

Facts and Analysis

The nature of the Veteran's arachnoiditis, as discussed above, is such that the primary manifestation is the radicular-type pain in the low back and the legs.  As a result, the facts pertaining to both disabilities are intertwined.  

The Veteran has provided descriptions of his symptoms on several occasions.  He has reported acute lower back pain and discomfort with associated hip and leg problems and difficulty standing for extended periods of time without discomfort and pain.  (See Statement in Support, received 01/14/2005, p. 2.)  

A pain consultation in September 2005 noted that the Veteran experienced pain in his lower back, mostly across the back, with some radiation to his posterolateral thighs, above the knees.  It was described as episodic and triggered by movements, sharp in nature, and causing fatigue in his legs after walking for distances.  (See Medical Treatment Record, received 10/31/2005, p. 14.)

A VA treatment note from November 2005 noted the Veteran's complaints of "electrical" type pain in his back, inguinal area, lateral thighs, penis, and across the buttocks.  (See Medical Treatment, received 08/27/2008, p. 3.)

A VA examination in March 2007 noted that the Veteran had some decreased pin sensation over the right leg in the L3-Sl distribution and significant weakness in the right extensor haIlucis longus.  (See VA Exam, received 03/28/2007, pp. 2, 4, 5.)

At the VA Examination in October 2008, the Veteran reported that in 2003 he had developed extreme pain which was made worse with standing and walking and pain down both legs, at a severity level of 6 lying down and 8 standing up.  (See VA Exam, received 10/14/2008, pp. 1, 2.)  He had paresthesias and numbness and tingling in both legs with the pain and numbness being down the leg, worse on the left than the right. On physical examination, there was some catching in the buttocks with straight leg raising on the left and weakness in the left leg, mostly in plantar and dorsiflexion of the foot.  He had normal sensation of pinprick and light touch except for the leg.

At the VA Examination in October 2009, the Veteran reported having 3 to 4 attacks or episodes of arachnoiditis per day, each lasting up to 3 hours.  These episodes were characterized by decreased sensation and imbalance in both lower extremities; extreme cramping at night; tingling, numbness and weakness in legs; severe shooting pain in legs; uncontrolled twitching and muscle spasm in legs; difficulty standing; and difficulty with balance where bending over could lead to falling.  He also reported headaches two to three times per week, lasting up to 8 hours each.  He did not have any erectile dysfunction, urinary incontinence, or fecal leakage.  The Veteran reported functional impairments in the form of difficulty standing, spasms with prolonged sitting, and difficulty lifting objects.  On physical examination he had an unsteady gait and difficulty with weight bearing which resulted in imbalance.  He had difficulty walking due to loss of sensation in the left leg.  There was no evidence of weakness, loss of muscle tone, or atrophy.  He had positive straight leg raising on both sides.  He had abnormal muscle function in the legs, with decreased strength, decreased sensation to pin prick and feather in the anterior mid-thighs, and absent reflexes in the knee and ankle.  (See VA Exam, received 10/09/2009, pp. 1, 5, 8, 10.)

A follow-up VA examination by the same provider in December 2009 noted that the Veteran's pain had changed from being worse on the left to being equal on both sides.  The pain now which use to be worse on the left is now equal on both sides. The Veteran also complained of occasional dribbling of urine or partial intermittent incontinence for which he used a pad.  He had reduced strength in both legs, his knee reflexes were present, but his ankle reflexes were absent.  He also had decreased pinprick sensation over the saddle region and the legs.  The examiner stated that the Veteran's arachnoiditis had worsened, but could not localize the exact levels involved.  (See VA Exam, received 12/15/2009, pp. 1, 3, 6.)  

At the June 2014 Board hearing, the Veteran testified that his symptoms of sciatica were episodic in nature, and the episodes were excruciating.  He differentiated between his arachnoiditis and his radiculopathy or sciatica, stating that the arachnoiditis was more severe, resulting in constant back pain and difficulty standing erect.  He was specifically concerned with the severity of his arachnoiditis symptoms as they related to his back pain.  (See Virtual VA, Hearing Transcript, received 0723, 2014, pp. 5-7.)

At the August 2015 VA Examination, the Veteran complained of constant pain and numbness in his right leg, frequent urination and enlarged prostate, moderate constant pain and severe intermittent pain and moderate paresthesias in the right leg.  On examination, the Veteran had decreased reflexes in the right knee and decreased sensation in the right leg in the areas of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  He also had loss of sensation over the buttocks region and EMG studies of the nerves in the right leg were abnormal.  (See VA Exam, received 08/04/2015, pp. 2, 4, 6.)  

The Veteran also was provided a VA examination in August 2015 which addressed his urinary tract and reproductive functioning and any relationship to the service-connected arachnoiditis.  With respect to his urinary tract issues, the examiner noted a diagnosis of frequent urination due to enlarged prostate.  He reported that this was diagnosed in 2010 or 2011 after four months of catheterization; his use of homeopathic medications provided some relief from the prostate symptoms. He could go for up to 8 hours without urinating.  He had previously awakened up to 6 times a night to urinate but presently was only getting up twice.  (See VA Exam, received 08/04/2015, pp. 1, 2.)  He had not been diagnosed with erectile dysfunction officially, but had tried medication for the condition, including Cialis, Viagra, and Levitra, all of which were sold over the counter in Mexico where he lived.  He had not had difficulty achieving an erection but only in maintaining an erection; he felt that it was age-related based on its onset at about age 60.  (See VA Exam, received 08/04/2015, pp. 2, 3.)  The examiner offered the opinion that the Veteran's erectile dysfunction was likely related to age  He did not have an impairment of bowel or bladder and did not have any actual incontinence, merely urinary frequency likely related to enlarged prostate.  The VA examiner also stated that the Veteran's arachnoiditis had not caused or aggravated his erectile dysfunction; rather, it was related to his age (about 60 at onset), as the medical literature showed that this was common time of life for men to develop erectile dysfunction.  (See VA Exam, received 08/04/2015, pp. 1, 2.)  

At the VA examination in May 2016, the sensory examination showed loss of sensation in the right leg and decreased sensation in the left at the thigh/knee lower leg/ankle areas, with decreased sensation in both legs at the foot/toes area.  The Veteran also reported moderate intermittent pain, paresthesias, and numbness in both legs.  The examiner noted that the nerve roots involved were the sciatic nerves on both sides, at a moderate level.  He reported difficulty with prolonged standing, walking, or climbing, but no bowel or bladder incontinence.  He did have urinary frequency and urgency which the examiner felt was due to his enlarged prostate rather than his arachnoiditis and bilateral lower extremity radiculopathy.  The symptoms of urinary frequency and awakening at night to void had increased to six times per night since the 2015 VA examination.  It was the examiner's opinion that the Veteran had incomplete paralysis of the sciatic nerves in both legs at a moderate to severe level.  (See C&P Exam, received 05/17/2016, pp. 5, 6; C&P Exam, received 05/17/2016, p. 5.)

Arachnoiditis

After considering all of the evidence of record, to include that set forth above, the Board finds that an initial compensable disability rating for arachnoiditis as a distinct disability is not warranted.  As discussed, the main manifestation of arachnoiditis is pain in the lower back and lower limbs.  It was this symptom which the Veteran focused on during his testimony at the Board hearing.  In this instance, the Veteran's low back pain is accounted for in the separate disability rating afforded for his low back disability.  The pain and symptoms in his lower limbs are discussed below in the section regarding the claim for increased disability rating for radiculopathy.  Other possible symptoms of arachnoiditis that have been considered and are not shown by the medical record or the statements by the Veteran include bizarre sensations such as insects crawling on the skin or water trickling down the leg; severe shooting pain (which some liken to an electric shock sensation) and muscle cramps, spasms, and uncontrollable twitching beyond that accounted for by the low back disability rating.

Arachnoiditis can also be manifested by bladder, bowel, and/or sexual dysfunction, which has been explicitly considered in the adjudication of this claim.  The Veteran has not reported any bowel dysfunction or fecal incontinence related to his arachnoiditis.  The Veteran does have erectile dysfunction and urinary frequency, including nocturia (frequent awakening at night to urinate).  At the August 2015 VA examination he told the examiner that he felt the erectile dysfunction was related to his age, because he had first experienced symptoms at about age 60.  The examiner also offered the opinion that the erectile dysfunction was due to age, based on medical literature supporting that and the fact that it had not begun earlier even though the arachnoiditis was of long-standing.  The Veteran also reported that he had an enlarged prostate for which he was taking medication and the VA examiners in 2015 and 2016 both felt this was responsible for his urinary frequency, as opposed to his arachnoiditis.  The Veteran did have one period of time in 2009 during which he reported some urinary leakage which required him to wear absorbent pads, but this symptom has been denied at later treatment and examination and the Board finds that it was an acute and transitory situation which is therefore unlikely to be related to his arachnoiditis.

The Board notes that the rating criteria most analogous to arachnoiditis is that normally assigned for meningitis, Diagnostic Code 8019.  The criteria states that anything other than active febrile disease - which is not demonstrated here - is to be rated based on residuals, with a minimum 10 percent disability rating.  In this case, the residuals of arachnoiditis are rated separately and have been assigned at least a 10 percent rating throughout the appeals period.  For all of these reasons, the Board finds that a compensable disability rating specific to arachnoiditis is not warranted where separate ratings are assigned for the primary symptoms of the disability.  38 C.F.R. § 4.124a.

Radiculopathy

As noted, the Veteran has been given staged disability ratings for his right and left leg radiculopathy, with his right and left legs each rated as 10 percent disabling prior to August 4, 2015, and 20 percent for the left and 40 percent for the right leg after that date.  The 10 percent disability rating prior to August 4, 2015 denoted a finding that the Veteran's incomplete paralysis of the lower extremities was mild in nature; a 20 percent rating denoted moderate incomplete paralysis; and a 40 percent disability rating denoted moderately severe incomplete paralysis.  

After a review of the entirety of the evidence, to include that set forth above, the Board finds that an initial disability rating in excess of 10 percent for radiculopathy in either leg is not warranted.  Specifically, the Veteran's symptoms were sensory in nature, consisting mostly of pain in the legs, with some instance of decreased sensation noted in the right leg in such as in March 2007, numbness and tingling in both legs but more severe on the left, and weakness.  Although the Veteran's may at times be severe, the picture relative to complete or incomplete paralysis of the sciatic nerve is mild in nature.  There is no evidence of loss of muscle function or impaired reflexes.  As such, the Board finds that an initial disability rating in excess of 10 percent for each leg is not warranted.

The evidence does show that a 20 percent disability rating for each leg is warranted as of October 9, 2009.  It was at the VA examination on that date that the evidence showed a worsening of the Veteran's symptoms in both legs from that consistent with mild incomplete paralysis to moderate incomplete paralysis.  Specifically, the Veteran at that time demonstrated pain in both legs, left greater than right, decreased sensation specifically in the left leg, numbness and tingling in both legs, and, most importantly decreased reflexes in both legs.  The Veteran described episodes of increased symptoms including decreased sensation, imbalance, cramping, tingling, numbness, weakness, severe shooting pain, and difficulty standing.  All of these represented an increase in symptoms compared with the mild symptoms demonstrated previously.  It was at this VA examination that the Veteran first demonstrated diminished reflexes-in fact, absent reflexes-in his knees and ankles, in addition to the decreased strength and sensation in his legs.  This disability picture is consistent with moderate incomplete paralysis in both legs, warranting assignment of a 20 percent disability rating for each, as of the date of the VA examination on October 9, 2009, the earliest identifiable date for which there is evidence of the more severe symptoms.

The Board has reviewed the evidence with respect to the radiculopathy in the right leg since October 9, 2009, specifically focusing on the increased rating of 40 percent assigned as of August 4, 2015.  An increased rating was assigned based on the evidence of abnormal findings in the right leg on EMG in addition to the evidence of decreased reflexes and sensation in the entire right leg.  The follow-up examination in May 2016 showed that there was complete loss of sensation in the entire right leg.  This disability picture is consistent with one of moderately severe incomplete paralysis of the right leg.

The evidence does not show a severe level of incomplete paralysis of the right leg, such as would warrant a still higher disability rating of 60 percent.  Complete paralysis of the sciatic nerve is reflected by foot drop, inability to voluntarily move the muscles of the lower leg, and weakened use of the knee.  The specific levels of mild, moderate, moderately severe, and severe incomplete paralysis are not described with any particularity, making delineation between moderately severe and severe difficult at best.  The Board, however, finds that the Veteran has not described or demonstrated a severe level of incomplete paralysis, in that he is able to walk and to use his leg voluntarily without difficulty.  For these reasons, the Board finds that a 60 percent disability rating is not warranted.

Next the Board has considered whether a disability rating in excess of 20 percent for the left leg is warranted since October 9, 2009.  As discussed, the August 2015 VA examination showed that the symptoms in the Veteran's left leg were not as severe as those in the right leg.  Indeed, the disability picture with respect to the left leg at the August 2015 VA examination and follow-up examination in May 2016 was largely unchanged from that at the October 2009 VA examination.  As such, an increased disability rating, in excess of 20 percent after that date is not warranted based on the evidence.

Finally, the Board has considered whether the evidence reflects any indication of incomplete paralysis of the other nerves affecting the lower extremities.  Although the Veteran has reported pain and numbness and tingling in the entire leg, the medical evidence of record has described nerve damage in terms of the sciatic nerve only.  The May 2016 VA examination report included an option to describe effects on any of the other lower extremity nerves and did not do so.  Therefore, the Board finds no evidence to support a separate disability rating with respect to any of those peripheral nerves.  











(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable disability rating for arachnoiditis is denied.

Entitlement to a disability rating in excess of 10 percent for radiculopathy in each leg prior to October 9, 2009, is denied.  

Entitlement to a disability rating of 20 percent for radiculopathy for each leg effective October 9, 2009, is granted.  

Entitlement to a disability rating in excess of 20 percent for the left leg after October 9, 2009, is denied.

Entitlement to a disability rating in excess of 40 percent for radiculopathy in the right leg after August 4, 2015, is denied.  




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


